Title: To Thomas Jefferson from George Jefferson, 17 June 1801
From: Jefferson, George
To: Jefferson, Thomas


               
                  Dear Sir
                  Richmond 17th. June 1801
               
               William Stewart having to day called on me on his way to Monticello, I advanced him $:40—on his shewing me a letter from you in which he is referred to us.
               I am apprehensive that you employed him on a very slight acquaintance—or else on a recommendation in which you placed too much reliance.
               He was with me twice to day (once in the morning) and was either much intoxicated, or is actually a mad-man.
               I do not know in what capacity he is going to Monticello, although I ask’d him; for he gave me such incoherent answers, that I could not understand him.
               If he is to have any thing under his direction I think it will be well for you to be on your guard & give directions accordingly.
               He has concluded not to bring on his family he says until he sees you.
               I am Dear Sir Your Very humble servt.
               
                  
                     Geo. Jefferson
                  
               
            